/ F··I~I:E·
        IN CLERkl OPPICI'


liZ'"
IUPR!:ME COURT, 8TA1W

             MAR
                        S'!'YHiall'ftll
                        l 4 2016 :

~4B?J
        IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 In the Matter of the Detention of                      NO. 91950-0

 w.c.c.,                                                ENBANC

                                          Petitioner.           MAR
                                                        Filed - -   2 4 2016
                                                                  -----



          STEPHENS, J.-W.C.C. argues the probable cause hearing for his civil

commitment under Washington's Involuntary Treatment Act (ITA), chapter 71.05

RCW, should have been dismissed as untimely. At issue is whether weekends and

holidays are excluded from calculating the maximum time period allowed for

continuances under RCW 71.05.240(1).

          We reject W.C.C. 's argument and agree with the Court of Appeals. Weekends

and holidays are excluded when computing the maximum time allowed for

 continuances under RCW 71.05.240(1).

                                 FACTS AND PROCEDURAL HISTORY

          At the time of his involuntary civil commitment, W.C.C. lived at the

 Downtown Emergency Service Center's Rainer House-a supportive housing
In re Detention ofWC.C., 91950-0



facility for individuals with mental illnesses. In December 2013, Rainer House staff

informed a King County designated mental health professional (DMHP) that W.C.C.

exhibited concerning behavior. W.C.C. had hit another Rainer House resident in the

throat. He had previously threatened to kill the resident and had falsely accused him

of having sexual relations with a Rainer House clinical support specialist. That

person reported that W.C.C. was fixated on her and screamed obscenities at her.

      On December 19,2013, the DMHP petitioned for W.C.C.'s initial detention.

The DMHP alleged that W.C.C. was gravely disabled and presented a likelihood of

serious harm to others as a result of a mental disorder. The superior court granted

the petition, and W.C.C. was detained at Harborview Medical Center for evaluation

and treatment for 72 hours, beginning at 6:30p.m. on Friday, December 20, 2013.

      On December 24, 2013, the DMHP petitioned to detain W.C.C. for 14 days

of involuntary treatment. At the probable cause hearing held that day, W.C.C.'s

assigned counsel moved to withdraw from representation due to a conflict of interest.

W.C.C. 's counsel also moved to continue the hearing to Friday, December 27, 2013.

The superior court granted both motions.

      At the probable cause hearing held on December 27, 2013, W.C.C.'s newly

appointed counsel, Associated Counsel for the Accused (ACA), moved for a

continuance through the deputy prosecuting attorney, explaining that no attorney



                                         -2-
In re Detention ofWC.C., 91950-0



from ACA could represent W.C.C. that day. The superior court found good cause

to continue the hearing until December 30, 2013.

      On December 30, 2013, the parties again appeared for the probable cause

hearing.   At the hearing, W.C.C.'s counsel immediately moved to dismiss the

petition for involuntary treatment, arguing that more than 72 hours had passed since

W.C.C.'s initial detention in violation of RCW 71.05.240(1)'s timeline.            The

superior court denied the motion. It noted that good cause existed to grant the

continuances because of the need to appoint W.C.C. new counsel and to account for

the intervening nonjudicial days.

      At the hearing, the superior court heard testimony from W.C.C., his fellow

resident, the clinical support specialist, and Dr. Brent O'Neal, a clinical psychologist

who evaluated W.C.C. at Harborview Medical Center. The superior court found that

W.C.C. presented a likelihood of serious harm to others as a result of a mental

disorder. It ordered that W.C.C. be detained for 14 days of inpatient psychiatric

treatment. W.C.C. timely appealed.

       On appeal, W.C.C. argued that the superior court erred in denying his motion

to dismiss because his probable cause hearing was continued beyond the time frame

prescribed by RCW 71.05.240(1).           W.C.C. also argued the State presented

insufficient evidence to support his involuntary commitment.



                                          -3-
In re Detention ofWC.C., 91950-0



      The Court of Appeals affirmed in a published opinion. In re Det. of[ W. C. C.],

187 Wn. App. 303, 348 P.3d 1231 (2015). 1 The court held that CR 6(a)-which

excludes Saturdays, Sundays, and legal holidays in computing time periods of fewer

than seven days-controls when granting continuances under the ITA. The Court

of Appeals also rejected W.C.C.'s claim that the State presented insufficient

evidence that he posed a likelihood of serious harm to others.

      W.C.C. moved to reconsider the Court of Appeals decision.                   Mot. to

Reconsider & Redact Appellant's Full Name from Published Op., No. 71403-1-I

(Wash. Ct. App. May 19, 2015). Without requesting a response, the Court of

Appeals denied the motion. This Court granted review.

                                      ANALYSIS

      W.C.C. maintains that his probable cause hearing was held beyond the

maximum time for continuances allowed under RCW 71.05.240(1). Suppl. Br. of

Pet'r at 4. RCW 71.05.240(1) states:

      If a petition is filed for fourteen day involuntary treatment or ninety days of
      less restrictive alternative treatment, the court shall hold a probable cause
      hearing within seventy-two hours of the initial detention or involuntary
      outpatient evaluation of such person as determined in RCW 71.05.180. If
      requested by the person or his or her attorney, the hearing may be postponed
      for a period not to exceed forty-eight hours. The hearing may also be
      continued subject to the conditions set forth in RCW 71.05.210 or subject to


       1
        The Court of Appeals used W.C.C.'s full name in both the case caption and the
body of the opinion. We address W.C.C.'s challenge to this aspect of the decision below.

                                            -4-
In re Detention ofWC.C., 91950-0



      the petitioner's showing of good cause for a period not to exceed twenty-four
      hours.

      Whether W.C.C.'s probable cause hearing was timely depends on whether

holidays and weekends are included when calculating time for continuances. 2

W.C.C. relies on RCW 71.05.180, which explicitly excludes weekends and holidays

from calculating the initial 72-hour detention, whereas RCW 7.05.240(1) does not

provide the same exclusion for continuances. Conversely, the State relies on CR

6(a), which excludes weekends and holidays from calculating time periods fewer

than seven days. Suppl. Br. ofResp't at 7. 3



       2
         W.C.C. was first committed on Friday, December 20, 2013. Given both the
weekend and the December 25 holiday, W.C.C.'s probable cause hearing should have been
held on or before December 26 in the absence of the allowed continuances. W.C.C.'s
counsel requested on December 24 a continuance until Friday, December 27 (this
continuance totaled more than 48 hours). The State then requested on December 27 a
continuance until December 30 (this continuance totaled more than 24 hours). Thus,
whether these continuances were permissible under RCW 71.05.240(1) hinges on whether
weekends and holidays are excluded from the time period computation.
       3
         In its argument to the Court of Appeals, the State did not rely on CR 6(a). Instead,
the State argued the statutory time frames in RCW 71.05.240(1) are not absolute and
Mental Proceedings Rule (MPR) 1.2 allows for reasonable continuances. Br. ofResp't at
14; MPR 1.2 ("In any judicial proceeding for involuntary commitment or detention held
pursuant to RCW 71.05 the court may continue or postpone such proceeding for a
reasonable time, subject to RCW 71.05.210 and RCW 71.05.240 .... "). The Court of
Appeals correctly rejected this argument, recognizing that MPR 1.2 explicitly calls out
RCW 71.05.240(1) as placing a restraint on the court rule. Before this court, the State has
abandoned its argument based on MPR 1.2 and now embraces the Court of Appeals view
relying on CR 6(a).
       The State also contends that W.C.C.'s claim is barred by the invited error doctrine.
Suppl. Br. ofResp't at 7-8. But the State presents no evidence that W.C.C. intentionally
or knowingly set up the error. We reject the State's argument and decide W.C.C.'s claim
on the merits.

                                             -5-
In re Detention of W. C. C., 91950-0



       Statutory interpretation presents a legal question we review de novo. State v.

Costich, 152 Wn.2d 463, 470, 98 P.3d 795 (2004).              Our analysis of RCW

71.05.240(1) begins with its plain language. Id. The plain meaning of a statute may

be discerned "from all that the Legislature has said in the statute and related statutes

which disclose legislative intent about the provision in question." Dep 't ofEcology

v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002). Because civil

commitment statutes involve a deprivation of liberty, they should be construed

strictly. In re Det. of Swanson, 115 Wn.2d 21, 27, 804 P.2d 1 (1990). Courts,

however, must "keep in mind the need to satisfy the intent of the statute while

avoiding absurd results." Id. at 28.

       An initial involuntary commitment may not exceed 72 hours, excluding

weekends and holidays. RCW 71.05.180. Following the initial detention, the

DMHP or the evaluation and treatment facility may petition for an additional14-day

involuntary commitment. RCW 71.05.230. If such a petition is filed, the superior

court must hold a probable cause hearing within 72 hours of the initial detention.

RCW 71.05.240(1). At the request of the detained person or counsel, the superior

court may postpone the hearing for a period not to exceed 48 hours. I d. The superior

court may also continue the hearing to allow for hospitalization under RCW




                                           -6-
In re Detention ofW.C.C., 91950-0



71.05.210, or subject to the petitioner's showing of good cause for a period not to

exceed 48 hours. !d.

      Although RCW 71.05.180 specifically excludes weekends and holidays when

computing the initial 72-hour detention, nothing in chapter 71.05 RCW indicates

whether the same exclusion applies when computing the 48-hour and 24-hour

continuances. W.C.C.'s objection to his 14-day commitment hinges on reading the

exclusion of weekends and holidays in RCW 71.05.180 to imply the inclusion of

such days in computing time under RCW 71.05.240(1). Although his argument

makes a logical appeal to the maxim expressio unius est exclusio alterius, it is less

compelling in light of the unique legislative history of the two provisions in chapter

71.05 RCW. When the legislature first enacted RCW 71.05.180 in 1973, weekends

and holidays were expressly counted in the initial 72-hour period. LAWS OF 1973,

1st Ex. Sess., ch. 142, § 23. A 1974 amendment eliminated Sundays and holidays,

LAWS OF      1974, Ex. Sess., ch. 145, § 11, and a 1979 amendment also eliminated

Saturdays, LAWS OF 1979, Ex. Sess., ch. 215, § 11. Thus, the express language in

RCW 71.05.180 excluding weekends and holidays from the computation of the 72-

hour period is specific to that provision and should not be read as stating an

"exception" to otherwise applicable general rules for computing time for court

 hearings.



                                          -7-
In re Detention ofW.C.C., 91950-0



      As to these general rules, time computation methods are addressed in both

RCW 1.12.040 and CR 6(a). Here, the statute and the rule appear to conflict because

at least the first continuance in question is timely only under CR 6( a), which excludes

weekends and holidays when computing time periods of fewer than seven days

long. 4 The Court of Appeals concluded CR 6(a) controls. We agree because the

implicated right is procedural in nature, governing computation of time periods for

a judicial hearing. State v. Gresham, 173 Wn.2d 406,428-31,269 P.3d 207 (2012)

(stating that court rules prevail in procedural matters, which pertain to mechanical

operations of the courts in which substantive law, rights, and remedies are

effectuated); Stikes Woods Neigh. Ass 'n v. City ofLacey, 124 Wn.2d 459, 466, 880

P.2d 25 (1994) (stating that "CR 6(a) expressly supersedes RCW 1.12.040" when a

procedural right is involved).

       Courts frequently look to CR 6(a) to determine the computation method when

a statute is otherwise silent, including in analogous contexts. See In re Det. of

Capello, 114 Wn. App. 739,744-51,60 PJd 620 (2002) (holding CR 6(a) applicable

to computation of initial 72-hour period in special proceedings for commitment of



       4 RCW    1.12.040 provides that "[t]he time within which an act is to be done, as herein
provided, shall be computed by excluding the first day, and including the last, unless the
last day is a holiday, Saturday, or Sunday, and then it is also excluded." Because a holiday
did not fall on the last day of the 48-hour continuance, RCW 1.12.040 would have required
W.C.C.'s probable cause hearing to be set on December 26.

                                              -8-
In re Detention ofW.C.C., 91950-0



sexually violent predators because no prov1s10n within chapter 71.09 RCW

addresses how to compute the 72-hour period); Canterwood Place LP v. Thande,

106 Wn. App. 844, 847-49, 25 P.3d 495 (2001) (holding CR 6(a) applicable to

computation of time for return of service in special proceedings for unlawful detainer

actions because the applicable statute did not specify a method for computing the

relevant time period).

      In light of the factual underpinnings of this case, this outcome comports with

the purpose of the ITA. Cf Swanson, 115 Wn.2d at 29 (finding that ITA's goals are

best met by interpreting the initial 72-hour requirement as satisfied when the court

calendar begins and the parties' attorneys are ready to proceed). The superior court

granted the continuances so that W.C.C. could have conflict-free and prepared

counsel. RCW 71.05.010(2) further provides "[a] presumption in favor of deciding

petitions on their merits." And nothing suggests the State or W.C.C. 's counsel acted

in bad faith.

       Relying on CR 81, W.C.C. argues that CR 6(a) does not apply because ITA

hearings are special proceedings and thus should be governed by RCW 71.05.240.

Suppl. Br. ofPet'r at 12. This argument fails because it presupposes that CR 6(a) is

inconsistent with RCW 71.05.240(1), which it is not. CR 81(a) states that civil rules

govern all civil proceedings, "[ e]xcept where inconsistent with rules or statutes



                                          -9-
In re Detention ofWC.C., 91950-0



applicable to special proceedings." RCW 71.05.240(1) is silent as to whether to

include weekends and holidays when calculating time periods for continuances, and

it can be harmonized with CR 6(a), which provides for the exclusion. Accordingly,

we affirm the Court of Appeals decision that W.C.C.'s probable cause hearing was

timely.

       Finally, W.C.C. argues-and the State agrees-that the published Court of

Appeals opinion should be modified to reveal only his initials, not his full name.

Suppl. Br. ofPet'r at 18. RCW 71.05.620 provides that the files and records of court

proceedings under Title 71 RCW-which governs mental health proceedings-are

closed. 5 Based on this statute, W.C.C. 's initials were used in the trial court. This

court has used initials in opinions involving involuntary commitment proceedings.

See In re Det. ofD.F.F., 172 Wn.2d 37, 37 n.t, 256 P.3d 357 (2011) ("The initials

D.F.F. are used in place of respondent's name because this matter concerns her

involuntary commitment proceedings."). Under RAP 3.4, "[t]he title of a case in the

appellate court is the same as in the trial court .... " RAP 3.4. This rule further

allows the court to "change the title of a case by order in said case." Consistent with

this rule and the lower court's handling of this case under Title 71 RCW, we remand



          5
           Neither party challenges the constitutionality of this statute, nor the
 appropriateness of any closure or sealing under our court rules. Thus, this case does not
 present an opportunity to consider these significant issues.

                                           -10-
In re Detention of W. C. C., 91950-0



for the Court of Appeals to modify the case caption and the body of its opinion to

reveal only W.C.C.'s initials, not his full name.

                                       CONCLUSION

       We affirm the Court of Appeals and hold that W.C.C.'s probable cause

hearing was timely under RCW 71.05.240(1). However, we reverse the Court of

Appeals insofar as it refused to use W.C.C.'s initials in the caption and body of its

opinion, and remand for the Court of Appeals to modify its opinion.




                                           -11-
    In re Detention ofWC.C., 91950-0




    WE CONCUR:




(




                                       -12-